94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Lorraine L. SMITH, Plaintiff, Appellant,v.COMMONWEALTH of Massachusetts, Massachusetts RehabilitationCommission, Defendant, Appellee.
No. 96-1011.
United States Court of Appeals, First Circuit.
Aug. 23, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Lorraine L. Smith on brief pro se.
Scott Harshbarger, Attorney General, and Dorothy Anderson, Assistant Attorney General, on brief for appellee.
D.MASS.
AFFIRMED.
Before SELYA, CYR, and BOUDIN, Circuit Judges.
PER CURIAM.


1
Plaintiff Lorraine L. Smith appeals pro se from a summary judgment in favor of her employer, the Massachusetts Rehabilitation Commission.  Smith alleged discrimination on the basis of gender in the denial of her application for a promotion to one or both of two newly-created supervisory positions.


2
Reviewing the dismissal de novo, and after careful consideration of the parties' arguments on appeal, we agree with the district court's analysis and affirm substantially for the reasons set forth in its thorough memorandum opinion.


3
The judgment is affirmed.  See Loc.  R. 27.1.  Appellant's motion for reconsideration of the order denying her motion to "admit new evidence on appeal" is denied.